DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 5/25/2021. Claims 1-20 are pending in this application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite identifying a language and translating it.

For Claim 1: A method for processing user inputs in multiple languages using a Single Natural Language Processing (SNLP) model, the method comprising: receiving, via a communication device, a user input from a user in a source language, wherein the user input is at least one of a textual input and a verbal input; translating, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form; generating for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language; processing the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response; translating the predetermined response to generate a translated response; and rendering, to the user, the translated response.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above translating, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form (a human does this by thinking about the language they want to translate to and also thinking about how confident they are in their answer); generating for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language (A human could translate a German word into English, the intermediate language, before figuring out how to translate that into some other language); processing the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response (a human would just think about the multiple sets of translations one word could have); translating the predetermined response to generate a translated response (A human does this when they figure out the sentence and then translate it) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 2: The method of claim 1, wherein the plurality of predefined mechanisms comprises at least one of a statistical mechanism, an artificial intelligence (Al) mechanism, and a machine learning (ML) mechanism.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (having a statistical mechanism, AI, or an ML (a human would have the intelligence that is sought after when trying to model an AI mechanism)) are the mental activities needed for a human to think. A person can critically think, has intelligence, and is able to learn over time. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 3: The method of claim 1, wherein the set of predefined mechanisms further comprises an elastic stretching mechanism, and wherein the elastic stretching mechanism comprises: generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps; translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response; and rendering, to the user, the translated response.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs (a human could think about the multiple possibilities to translate a word into another language); matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language (A human would need to figure out which word would “map” the best considering the context of the broader scope of what needs to be translated); determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps (A human would need to keep in mind the grammatical structure, distance between the words, of what needs to be translated.); identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps (A human would translate to have the intent of the message be similar to the original and could make the grammatical structure fit as close as possible too.); translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response (translating the message is the last step the human would complete in this process);) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 4: The method of claim 3, further comprising: generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms (mapping is done in a human brain when we think what each word translates into);) are the mental activities needed in order to form a thought. This is seen as the person being able to map words in a vector that is then labeled as a sentence and forms a full thought. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).


For Claim 5: The method of claim 1, further comprising: converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech- to-Text (STT) mechanism.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech- to-Text (STT) mechanism (a human could do this by writing down what is said)) are the activities needed in order to note something that is said down for later use. This is useful for noting and remembering what is said by other people and could referenced or, in this case, translated at a later time. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 6: The method of claim 5, wherein each of the plurality of source textual inputs in the source language is translated to the intermediate language to generate the plurality of translated user inputs.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (plurality of source textual inputs in the source language is translated to the intermediate language to generate the plurality of translated user inputs (A human could do this by knowing the languages and translating)) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 7: The method of claim 5, wherein the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input; and accuracy of the translation of the translated user input in the intermediate language.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (wherein the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input (a human would worry and think about the accuracy of their translation in real time as well); and accuracy of the translation of the translated user input in the intermediate language (a human would worry and think about the accuracy of their translation in real time as well)) are the activities needed in order to note whether the person is confident in their translation. This is useful for noting and remembering what the possible translations could be and how sure the person is about their translation. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 8: The method of claim 1, wherein the at least one verbal input from the user is in form of a sentence, a phrase, a word, or a phoneme in context.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (at least one verbal input from the user is in form of a sentence, a phrase, a word, or a phoneme in context (a human would do this by just saying what they want translated out loud to a translator or to themselves.)) are the mental activities needed in order for a human to converse with another person. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 9: A system for processing multilingual user inputs using a Single Natural Language Processing (SNLP) model, the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: receive, via a communication device, a user input from a user in a source language, wherein the user input is at least one of a textual input and a verbal input; translate, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form; generate for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language; process the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response; translate the predetermined response to generate a translated response; and render, to the user, the translated response.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form (a human does this by thinking about the language they want to translate to and also thinking about how confident they are in their answer); generating for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language (A human could translate a German word into English, the intermediate language, before figuring out how to translate that into some other language); processing the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response (a human would just think about the multiple sets of translations one word could have); translating the predetermined response to generate a translated response (A human does this when they figure out the sentence and then translate it)translating from one language to another) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 10: The system of claim 9, wherein the plurality of predefined mechanisms comprises at least one of a statistical mechanism, an artificial intelligence (Al) mechanism, and a machine learning (ML) mechanism.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (having a statistical mechanism, AI, or an ML (a human would have the intelligence that is sought after when trying to model an AI mechanism)) are the mental activities needed for a human to think. A person can critically think, has intelligence, and is able to learn over time. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 11: The system of claim 9, wherein the set of predefined mechanisms further comprises an elastic stretching mechanism, and wherein the elastic stretching mechanism further cause the processor to: generate for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; match each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determine a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; identify a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps; translate the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response; and render, to the user, the translated response.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs (a human could think about the multiple possibilities to translate a word into another language); matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language (A human would need to figure out which word would “map” the best considering the context of the broader scope of what needs to be translated); determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps (A human would need to keep in mind the grammatical structure, distance between the words, of what needs to be translated.); identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps (A human would translate to have the intent of the message be similar to the original and could make the grammatical structure fit as close as possible too.); translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response (translating the message is the last step the human would complete in this process);) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 12: The system of claim 11, wherein the processor-executable instructions further cause the processor to: generate the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms (mapping is done in a human brain when we think what each word translates into);) are the mental activities needed in order to form a thought. This is seen as the person being able to map words in a vector that is then labeled as a sentence and forms a full thought. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).


For Claim 13: The system of claim 9, wherein the processor-executable instructions further comprise converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech-to-Text (STT) mechanism.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech- to-Text (STT) mechanism (a human could do this by writing down what is said)) are the activities needed in order to note something that is said down for later use. This is useful for noting and remembering what is said by other people and could referenced or, in this case, translated at a later time. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 14: The system of claim 13, wherein each of the plurality of source textual inputs in the source language is translated to the intermediate language to generate the plurality of translated user inputs.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (plurality of source textual inputs in the source language is translated to the intermediate language to generate the plurality of translated user inputs (A human could do this by knowing the languages and translating)) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 15: The system of claim 13, wherein the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input; and accuracy of the translation of the translated user input in the intermediate language.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (wherein the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input (a human would worry and think about the accuracy of their translation in real time as well); and accuracy of the translation of the translated user input in the intermediate language (a human would worry and think about the accuracy of their translation in real time as well)) are the activities needed in order to note whether the person is confident in their translation. This is useful for noting and remembering what the possible translations could be and how sure the person is about their translation. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 16: The system of claim 9, wherein the at least one verbal input from the user is in form of a sentence, a phrase, a word, or a phoneme in context.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (at least one verbal input from the user is in form of a sentence, a phrase, a word, or a phoneme in context (a human would do this by just saying what they want translated out loud to a translator or to themselves.)) are the mental activities needed in order for a human to converse with another person. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 17: A computer program product being embodied in a non-transitory computer readable storage medium of a computing device and comprising computer instructions for processing multilingual user inputs using a Single Natural Language Processing (SNLP) model, the computer program product comprising: receiving, via a communication device, a user input from a user in a source language, wherein the user input is at least one of a textual input and a verbal input; translating, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form; generating for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language; processing the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response; translating the predetermined response to generate a translated response; and rendering, to the user, the translated response.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (translating, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form (a human does this by thinking about the language they want to translate to and also thinking about how confident they are in their answer); generating for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language (A human could translate a German word into English, the intermediate language, before figuring out how to translate that into some other language); processing the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response (a human would just think about the multiple sets of translations one word could have); translating the predetermined response to generate a translated response (A human does this when they figure out the sentence and then translate it)translating from one language to another) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 18: The computer program product of claim 17, wherein the plurality of predefined mechanisms comprises at least one of a statistical mechanism, an artificial intelligence (Al) mechanism, and a machine learning (ML) mechanism.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (having a statistical mechanism, AI, or an ML (a human would have the intelligence that is sought after when trying to model an AI mechanism)) are the mental activities needed for a human to think. A person can critically think, has intelligence, and is able to learn over time. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 19: The computer program product of claim 17, wherein the set of predefined mechanisms further comprises an elastic stretching mechanism, and wherein the elastic stretching mechanism comprises: generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps; translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response; and rendering, to the user, the translated response.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs (a human could think about the multiple possibilities to translate a word into another language); matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language (A human would need to figure out which word would “map” the best considering the context of the broader scope of what needs to be translated); determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps (A human would need to keep in mind the grammatical structure, distance between the words, of what needs to be translated.); identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps (A human would translate to have the intent of the message be similar to the original and could make the grammatical structure fit as close as possible too.); translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response (translating the message is the last step the human would complete in this process);) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 20: The computer program product of claim 19, further comprising: generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms (mapping is done in a human brain when we think what each word translates into);) are the mental activities needed in order to form a thought. This is seen as the person being able to map words in a vector that is then labeled as a sentence and forms a full thought. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abir (US 20110202334 A1) (Further referred to as “Abir”).

Regarding Claim 1, Abir teaches a method for processing user inputs in multiple languages using a Single Natural Language Processing (SNLP) model, the method comprising: receiving, via a communication device, a user input from a user in a source language, wherein the user input is at least one of a textual input and a verbal input (Abir Paragraph 4 - Automating the language translation process would have major economic benefits ranging from significant cost reduction of translation to enabling new time-sensitive translation applications like on-the-fly cross-language text or voice communications and multilingual daily news publications. Cross language text or voice communications are two available inputs for the user.); 
translating, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form (Abir Paragraph 47 and 75 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. The invention also uses a statistical method to provide an alignment score for "chunks of words" by accumulating the individual word pair scores for all the word pairs in each pair of chunks. The individual word pair scores in interpreted to be the confidence score associated with the plurality of translated user inputs.);
generating for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language (Abir Paragraph 13 and 30 - The field of statistical natural language processing (NLP) includes the research and development of automated machine learning from text for various applications. One application of NLP is SMT for machine translation, as discussed above. Unlike the existing state of the art of SMT systems, vector space measures for semantic similarity, and other NLP supervised or unsupervised learning, the present invention matches and/or associates patterns of recurring word strings of any size with other recurring word strings of any size. The SMT used for machine translation is trained only using the intermediate language which the user chooses. As such, the plurality of vector sets  in the space are measured for the semantic similarity so the SMT is able to work out a translation in the intermediate language. ); 
processing the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response (Abir Paragraph 47 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.);
translating the predetermined response to generate a translated response (Abir Paragraph 47 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.);
and rendering, to the user, the translated response (Abir Paragraph 302 - Upon the completion of this process, the present invention operates to return and output the translated final text.).

Regarding Claim 2, Abir teaches all of the limitations of claim 1. Abir also teaches that the plurality of predefined mechanisms comprises at least one of a statistical mechanism, an artificial intelligence (Al) mechanism, and a machine learning (ML) mechanism (Abir Paragraph 64 - The present invention provides a method for Strong AI tasks by providing a basis for dynamic, automatic knowledgebase creation by levels and categories of semantic association of any ideas expressed as words or word strings in context. Provided adequate training text is available, this ability provides a knowledgebase for all situations that can be leveraged by smart application triggers. This teaches the AI mechanism).


Regarding Claim 8, Abir teaches all of the limitations of claim 1. Abir also teaches that the at least one verbal input from the user is in form of a sentence, a phrase, a word, or a phoneme in context (Abir Paragraph 4 - Automating the language translation process would have major economic benefits ranging from significant cost reduction of translation to enabling new time-sensitive translation applications like on-the-fly cross-language text or voice communications and multilingual daily news publications. Cross language text or voice communications are two available inputs for the user.).

Regarding Claim 9, Abir teaches A system for processing multilingual user inputs using a Single Natural Language Processing (SNLP) model, the system comprising: a processor (Abir Paragraph 92 - A system or apparatus for implementing the knowledgebase creation and content conversion or content manipulation method of the present invention can be a computer system 200, shown in FIG. 2. The computer system 200 includes a processor 202 coupled via a bus 214 to a memory 208, an input device 210, and an output device 212. The computer system 200 can also include a storage device 204 and a network interface 206. The processor 202 accesses data and programs stored in the memory 208.); 
and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: receive, via a communication device, a user input from a user in a source language, wherein the user input is at least one of a textual input and a verbal input (Abir Paragraph 4 - Automating the language translation process would have major economic benefits ranging from significant cost reduction of translation to enabling new time-sensitive translation applications like on-the-fly cross-language text or voice communications and multilingual daily news publications. Cross language text or voice communications are two available inputs for the user.); 
translate, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form (Abir Paragraph 47 and 75 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. The invention also uses a statistical method to provide an alignment score for "chunks of words" by accumulating the individual word pair scores for all the word pairs in each pair of chunks. The individual word pair scores in interpreted to be the confidence score associated with the plurality of translated user inputs.);
generate for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language (Abir Paragraph 13 and 30 - The field of statistical natural language processing (NLP) includes the research and development of automated machine learning from text for various applications. One application of NLP is SMT for machine translation, as discussed above. Unlike the existing state of the art of SMT systems, vector space measures for semantic similarity, and other NLP supervised or unsupervised learning, the present invention matches and/or associates patterns of recurring word strings of any size with other recurring word strings of any size. The SMT used for machine translation is trained only using the intermediate language which the user chooses. As such, the plurality of vector sets  in the space are measured for the semantic similarity so the SMT is able to work out a translation in the intermediate language.); 
process the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response (Abir Paragraph 47 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.);
translate the predetermined response to generate a translated response (Abir Paragraph 47 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.);
and render, to the user, the translated response (Abir Paragraph 302 - Upon the completion of this process, the present invention operates to return and output the translated final text..).

Regarding Claim 10, Abir teaches all of the limitations of claim 9. Abir also teaches that the plurality of predefined mechanisms comprises at least one of a statistical mechanism, an artificial intelligence (Al) mechanism, and a machine learning (ML) mechanism (Abir Paragraph 64 - The present invention provides a method for Strong AI tasks by providing a basis for dynamic, automatic knowledgebase creation by levels and categories of semantic association of any ideas expressed as words or word strings in context. Provided adequate training text is available, this ability provides a knowledgebase for all situations that can be leveraged by smart application triggers. This teaches the AI mechanism.).



Regarding Claim 16, Abir teaches all of the limitations of claim 9. Abir also teaches that the at least one verbal input from the user is in form of a sentence, a phrase, a word, or a phoneme in context (Abir Paragraph 4 - Automating the language translation process would have major economic benefits ranging from significant cost reduction of translation to enabling new time-sensitive translation applications like on-the-fly cross-language text or voice communications and multilingual daily news publications. Cross language text or voice communications are two available inputs for the user.).

Regarding Claim 17, Abir teaches a computer program product being embodied in a non-transitory computer readable storage medium of a computing device and comprising computer instructions for processing multilingual user inputs using a Single Natural Language Processing (SNLP) model, the computer program product comprising: receiving, via a communication device, a user input from a user in a source language, wherein the user input is at least one of a textual input and a verbal input (Abir Paragraph 4 - Automating the language translation process would have major economic benefits ranging from significant cost reduction of translation to enabling new time-sensitive translation applications like on-the-fly cross-language text or voice communications and multilingual daily news publications. Cross language text or voice communications are two available inputs for the user.); 
translating, using a machine translation model, the user input to generate a plurality of translated user inputs in an intermediate language, wherein a confidence score is associated with each of the plurality of translated user inputs, and wherein each of the plurality of translated user inputs is in text form (Abir Paragraph 47 and 75 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. The invention also uses a statistical method to provide an alignment score for "chunks of words" by accumulating the individual word pair scores for all the word pairs in each pair of chunks. The individual word pair scores in interpreted to be the confidence score associated with the plurality of translated user inputs.);
generating for the plurality of translated user inputs, by the SNLP model configured only using the intermediate language, a plurality of sets of intermediate input vectors in the intermediate language (Abir Paragraph 13 and 30 - The field of statistical natural language processing (NLP) includes the research and development of automated machine learning from text for various applications. One application of NLP is SMT for machine translation, as discussed above. Unlike the existing state of the art of SMT systems, vector space measures for semantic similarity, and other NLP supervised or unsupervised learning, the present invention matches and/or associates patterns of recurring word strings of any size with other recurring word strings of any size. The SMT used for machine translation is trained only using the intermediate language which the user chooses. As such, the plurality of vector sets  in the space are measured for the semantic similarity so the SMT is able to work out a translation in the intermediate language. ); 
processing the plurality of sets of intermediate input vectors in the intermediate language using at least one of a plurality of predefined mechanisms to identify a predetermined response (Abir Paragraph 47 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.);
translating the predetermined response to generate a translated response (Abir Paragraph 47 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.);
and rendering, to the user, the translated response (Abir Paragraph 302 - Upon the completion of this process, the present invention operates to return and output the translated final text.).

Regarding Claim 18, Abir teaches all of the limitations of claim 17. Abir also teaches that the plurality of predefined mechanisms comprises at least one of a statistical mechanism, an artificial intelligence (Al) mechanism, and a machine learning (ML) mechanism (Abir Paragraph 64 - The present invention provides a method for Strong AI tasks by providing a basis for dynamic, automatic knowledgebase creation by levels and categories of semantic association of any ideas expressed as words or word strings in context. Provided adequate training text is available, this ability provides a knowledgebase for all situations that can be leveraged by smart application triggers. This teaches the AI mechanism.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abir in view of Smus et al. (US 20190095430 A1) (Further referred to as “Smus”).

Regarding Claim 5, Abir teaches all of the limitations of claim 1. However, Abir doesn’t explicitly teach the limitation of converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech- to-Text (STT) mechanism.
Smus teaches this limitation. Smus further teaches of converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech- to-Text (STT) mechanism (Smus Paragraph 25 -  In some cases, a speech input is received and a speech recognition or speech-to-text algorithm is utilized to detect the words/phrases/etc. in the source language. Such speech recognition algorithms typically take the form of a machine learning model that may output one or more possible speech recognition results, e.g., a most likely speech recognition result.).
Abir and Smus are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translation system of Abir with the support for the use of Speech-to-Text in Smus because it allows the user to consider multiple possible speech recognition results and allow for more intuitive conversations between two people. (Smus Paragraph 3 - A typical translation device receives an input, such as text, in a first (or “source”) language and provides an output in a second (or “target”) language. User(s) of a typical translation device select the source and target languages and provide the inputs. In such translation devices, a language for each input is identified such that the translation device can operate appropriately, e.g., to obtain the proper translation from the source language to the target language. Accordingly, user(s) of such devices may be asked to input not only the item to be translated, but also various other information. For example, in situations in which two users speaking different languages utilize the translation device to communicate, the users taking turns must provide an input to switch between source and target languages for each turn in order for the input to be translated appropriately. It would be desirable to provide a translation device that allows user(s) to communicate more simply and intuitively.).

Regarding Claim 6, Abir and Smus teach all of the limitations of claim 5. Abir further teaches that each of the plurality of source textual inputs in the source language is translated to the intermediate language to generate the plurality of translated user inputs (Abir Paragraphs 13, 30, and 47 - The field of statistical natural language processing (NLP) includes the research and development of automated machine learning from text for various applications. One application of NLP is SMT for machine translation, as discussed above. Unlike the existing state of the art of SMT systems, vector space measures for semantic similarity, and other NLP supervised or unsupervised learning, the present invention matches and/or associates patterns of recurring word strings of any size with other recurring word strings of any size. This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.).
Abir and Smus are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translation system of Abir with the support for the use of Speech-to-Text in Smus because it allows the user to consider multiple possible speech recognition results and allow for more intuitive conversations between two people. (Smus Paragraph 3 - A typical translation device receives an input, such as text, in a first (or “source”) language and provides an output in a second (or “target”) language. User(s) of a typical translation device select the source and target languages and provide the inputs. In such translation devices, a language for each input is identified such that the translation device can operate appropriately, e.g., to obtain the proper translation from the source language to the target language. Accordingly, user(s) of such devices may be asked to input not only the item to be translated, but also various other information. For example, in situations in which two users speaking different languages utilize the translation device to communicate, the users taking turns must provide an input to switch between source and target languages for each turn in order for the input to be translated appropriately. It would be desirable to provide a translation device that allows user(s) to communicate more simply and intuitively.).
Regarding Claim 7, Abir and Smus teach the limitations of claim 5. Abir further teaches the accuracy of the translation of the translated user input in the intermediate language (Abir Paragraph 47 and 75 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. The invention also uses a statistical method to provide an alignment score for "chunks of words" by accumulating the individual word pair scores for all the word pairs in each pair of chunks. The individual word pair scores in interpreted to be the confidence score associated with the plurality of translated user inputs.).
Abir doesn’t explicitly teach the limitation of the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input. 
Smus teaches this limitations. Smus further teaches that the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input (Smus Paragraph 27 - In accordance with some aspects of the present disclosure, the disclosed computing device and method can determine a confidence score indicative of a degree of accuracy that the machine translation accurately represents an appropriate translation of the speech input.).
Abir and Smus are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translation system of Abir with the support for the use of Speech-to-Text in Smus because it allows for a more intuitive conversation between two people. (Smus Paragraph 3 - A typical translation device receives an input, such as text, in a first (or “source”) language and provides an output in a second (or “target”) language. User(s) of a typical translation device select the source and target languages and provide the inputs. In such translation devices, a language for each input is identified such that the translation device can operate appropriately, e.g., to obtain the proper translation from the source language to the target language. Accordingly, user(s) of such devices may be asked to input not only the item to be translated, but also various other information. For example, in situations in which two users speaking different languages utilize the translation device to communicate, the users taking turns must provide an input to switch between source and target languages for each turn in order for the input to be translated appropriately. It would be desirable to provide a translation device that allows user(s) to communicate more simply and intuitively.)  and because it allows the user to be able to rank which translation of the speech input is most likely to be accurate (Smus Paragraph 27 - The confidence score can, e.g., be based on one or more of the associated probabilities or scores indicative of the likelihood that the utilized model(s) has provided the “correct” output, as described above. In some aspects, an indication of the confidence score may be output by the computing device to assist the users in communication, as more fully described below.).

Regarding Claim 13, Abir teaches all of the limitations of claim 9. However, Abir doesn’t explicitly teach the limitation the processor-executable instructions further comprise converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech-to-Text (STT) mechanism.
Smus teaches this limitation. Smus further teaches of the processor-executable instructions further comprise converting the verbal input in the source language into a plurality of source textual inputs in the source language using a Speech-to-Text (STT) mechanism (Smus Paragraph 25 -  In some cases, a speech input is received and a speech recognition or speech-to-text algorithm is utilized to detect the words/phrases/etc. in the source language. Such speech recognition algorithms typically take the form of a machine learning model that may output one or more possible speech recognition results, e.g., a most likely speech recognition result.).
Abir and Smus are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translation system of Abir with the support for the use of Speech-to-Text in Smus because it allows the user to consider multiple possible speech recognition results and allow for more intuitive conversations between two people. (Smus Paragraph 3 - A typical translation device receives an input, such as text, in a first (or “source”) language and provides an output in a second (or “target”) language. User(s) of a typical translation device select the source and target languages and provide the inputs. In such translation devices, a language for each input is identified such that the translation device can operate appropriately, e.g., to obtain the proper translation from the source language to the target language. Accordingly, user(s) of such devices may be asked to input not only the item to be translated, but also various other information. For example, in situations in which two users speaking different languages utilize the translation device to communicate, the users taking turns must provide an input to switch between source and target languages for each turn in order for the input to be translated appropriately. It would be desirable to provide a translation device that allows user(s) to communicate more simply and intuitively.).

Regarding Claim 14, Abir and Smus teach all of the limitations of claim 13. Abir further teaches that each of the plurality of source textual inputs in the source language is translated to the intermediate language to generate the plurality of translated user inputs (Abir Paragraphs 13, 30, and 47 - The field of statistical natural language processing (NLP) includes the research and development of automated machine learning from text for various applications. One application of NLP is SMT for machine translation, as discussed above. Unlike the existing state of the art of SMT systems, vector space measures for semantic similarity, and other NLP supervised or unsupervised learning, the present invention matches and/or associates patterns of recurring word strings of any size with other recurring word strings of any size. This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response.).
Abir and Smus are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translation system of Abir with the support for the use of Speech-to-Text in Smus because it allows the user to consider multiple possible speech recognition results and allow for more intuitive conversations between two people. (Smus Paragraph 3 - A typical translation device receives an input, such as text, in a first (or “source”) language and provides an output in a second (or “target”) language. User(s) of a typical translation device select the source and target languages and provide the inputs. In such translation devices, a language for each input is identified such that the translation device can operate appropriately, e.g., to obtain the proper translation from the source language to the target language. Accordingly, user(s) of such devices may be asked to input not only the item to be translated, but also various other information. For example, in situations in which two users speaking different languages utilize the translation device to communicate, the users taking turns must provide an input to switch between source and target languages for each turn in order for the input to be translated appropriately. It would be desirable to provide a translation device that allows user(s) to communicate more simply and intuitively.).

Regarding Claim 15, Abir and Smus teach the limitations of claim 13. Abir further teaches the accuracy of the translation of the translated user input in the intermediate language (Abir Paragraph 47 and 75 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. The invention also uses a statistical method to provide an alignment score for "chunks of words" by accumulating the individual word pair scores for all the word pairs in each pair of chunks. The individual word pair scores in interpreted to be the confidence score associated with the plurality of translated user inputs.).
Abir doesn’t explicitly teach the limitation of the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input. 
Smus teaches this limitations. Smus further teaches that the confidence score associated with a translated user input from the plurality of translated user inputs corresponds to at least one of: accuracy of conversion of the verbal input in the source language into a source textual input associated with the translated user input (Smus Paragraph 27 - In accordance with some aspects of the present disclosure, the disclosed computing device and method can determine a confidence score indicative of a degree of accuracy that the machine translation accurately represents an appropriate translation of the speech input.).
Abir and Smus are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translation system of Abir with the support for the use of Speech-to-Text in Smus because it allows for a more intuitive conversation between two people. (Smus Paragraph 3 - A typical translation device receives an input, such as text, in a first (or “source”) language and provides an output in a second (or “target”) language. User(s) of a typical translation device select the source and target languages and provide the inputs. In such translation devices, a language for each input is identified such that the translation device can operate appropriately, e.g., to obtain the proper translation from the source language to the target language. Accordingly, user(s) of such devices may be asked to input not only the item to be translated, but also various other information. For example, in situations in which two users speaking different languages utilize the translation device to communicate, the users taking turns must provide an input to switch between source and target languages for each turn in order for the input to be translated appropriately. It would be desirable to provide a translation device that allows user(s) to communicate more simply and intuitively.)  and because it allows the user to be able to rank which translation of the speech input is most likely to be accurate (Smus Paragraph 27 - The confidence score can, e.g., be based on one or more of the associated probabilities or scores indicative of the likelihood that the utilized model(s) has provided the “correct” output, as described above. In some aspects, an indication of the confidence score may be output by the computing device to assist the users in communication, as more fully described below.).

Allowable Subject Matter
Claims 3-4, 11-12 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
For Claim 3:
The claim recites the method of claim 1, wherein the set of predefined mechanisms further comprises an elastic stretching mechanism, and wherein the elastic stretching mechanism comprises: generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps; translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response; and rendering, to the user, the translated response.
Although Abir teaches translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response (Abir Paragraph 47 and 110 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response. A more efficient method to establish the range is to establish the 51-word range as described above, and then search it for certain known translations of words and word strings that closely precede the word or word string being analyzed in the Source (first) document as well as known translations of words and word strings closely following the word or word string being analyzed in the Source document. Identifying a user-defined number of word and word string translations in the ranges that precede and follow the first language word or word string being analyzed will narrow the beginning and end of the range to conduct the cross-language association algorithm for recurring words and word strings within the second language ranges. The cross language association algorithm identifies multiple pre-stored intent maps (user defined word string translations) and looks for the one that closely follows the words being analyzed in the source document.); 
and rendering, to the user, the translated response (Abir Paragraph 302 - Upon the completion of this process, the present invention operates to return and output the translated final text.),
Abir did not teach generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; and identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps. 
Specifically, Abir did not teach generating input intent maps, matching input intent maps, determining distance between the sets of input intent maps, and identifying the closest sets of input intent maps.
As such, Claim 3 is found to have allowable subject matter

For Claim 4:
The claim recites the method of claim 3, further comprising: generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Abir does not teach generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Specifically, Abir did not teach generating many input intent maps based on input vectors and it did not teach that generating the input intent maps requires processing the input vectors through intent map transforming algorithms.
As such, Claim 4 is found to have allowable subject matter.

For Claim 11:
The claim recites the system of claim 9, wherein the set of predefined mechanisms further comprises an elastic stretching mechanism, and wherein the elastic stretching mechanism further cause the processor to: generate for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; match each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determine a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; identify a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps; translate the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response; and render, to the user, the translated response.
Although Abir teaches to translate the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response; (Abir Paragraph 47 and 110 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response. A more efficient method to establish the range is to establish the 51-word range as described above, and then search it for certain known translations of words and word strings that closely precede the word or word string being analyzed in the Source (first) document as well as known translations of words and word strings closely following the word or word string being analyzed in the Source document. Identifying a user-defined number of word and word string translations in the ranges that precede and follow the first language word or word string being analyzed will narrow the beginning and end of the range to conduct the cross-language association algorithm for recurring words and word strings within the second language ranges. The cross language association algorithm identifies multiple pre-stored intent maps (user defined word string translations) and looks for the one that closely follows the words being analyzed in the source document.); 
and render, to the user, the translated response. (Abir Paragraph 302 - Upon the completion of this process, the present invention operates to return and output the translated final text.),
Abir did not teach generate for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; match each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determine a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; and identify a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps. 
Specifically, Abir did not teach generating input intent maps, matching input intent maps, determining distance between the sets of input intent maps, and identifying the closest sets of input intent maps.
As such, Claim 11 is found to have allowable subject matter

For Claim 12:
The claim recites The system of claim 11, wherein the processor-executable instructions further cause the processor to: generate the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Abir does not teach to generate the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Specifically, Abir did not teach generating many input intent maps based on input vectors and it did not teach that generating the input intent maps requires processing the input vectors through intent map transforming algorithms.
As such, Claim 12 is found to have allowable subject matter.

For Claim 19:
The claim recites the computer program product of claim 17, wherein the set of predefined mechanisms further comprises an elastic stretching mechanism, and wherein the elastic stretching mechanism comprises: generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps; translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response; and rendering, to the user, the translated response.
Although Abir teaches translating the predetermined response mapped to the pre-stored intent map into the source language to generate a translated response (Abir Paragraph 47 and 110 - This multilingual leverage technique of the present invention uses the common results that are generated indirectly by translating from the Source Language into known word string translations in intermediate languages, and then from the intermediate languages into the Target Language. Known word strings is interpreted as a predefined mechanism that helps to identify the predetermined response. A more efficient method to establish the range is to establish the 51-word range as described above, and then search it for certain known translations of words and word strings that closely precede the word or word string being analyzed in the Source (first) document as well as known translations of words and word strings closely following the word or word string being analyzed in the Source document. Identifying a user-defined number of word and word string translations in the ranges that precede and follow the first language word or word string being analyzed will narrow the beginning and end of the range to conduct the cross-language association algorithm for recurring words and word strings within the second language ranges. The cross language association algorithm identifies multiple pre-stored intent maps (user defined word string translations) and looks for the one that closely follows the words being analyzed in the source document.); 
and rendering, to the user, the translated response. (Abir Paragraph 302 - Upon the completion of this process, the present invention operates to return and output the translated final text.),
Abir did not teach generating for the plurality of sets of intermediate input vectors, a plurality of sets of input intent maps in the intermediate language, wherein each of the plurality of sets of input intent maps is associated with one of the plurality of translated user inputs; matching each of the plurality of sets of input intent maps in the intermediate language with each of a plurality of pre-stored sets of intent maps in the intermediate language, wherein each of the plurality of pre-stored sets of intent maps is generated from a single predefined training input in the intermediate language and is mapped to a predefined intent and a predetermined response in the intermediate language; determining a distance of each of the plurality of sets of input intent maps relative to each of the plurality of pre-stored sets of intent maps; and identifying a pre-stored intent map from the plurality of pre-stored sets of intent maps closest to the plurality of sets of input intent maps. 
Specifically, Abir did not teach generating input intent maps, matching input intent maps, determining distance between the sets of input intent maps, and identifying the closest sets of input intent maps.
As such, Claim 19 is found to have allowable subject matter

For Claim 20:
The claim recites the computer program product of claim 19, further comprising: generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Abir does not teach generating the plurality of sets of input intent maps based on the plurality of sets of intermediate input vectors, wherein generating the plurality of sets of input intent maps comprises processing the plurality of sets of intermediate input vectors through at least one of a plurality of intent map transforming algorithms.
Specifically, Abir did not teach generating many input intent maps based on input vectors and it did not teach that generating the input intent maps requires processing the input vectors through intent map transforming algorithms.
As such, Claim 20 is found to have allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Orsini et al. (US 9881007 B2) and Osipova (US 20140180670 A1.
Orsini et al. (US 9881007 B2) discloses “communication systems and methods that translate text between two or more languages” (Orsini – Abstract).
Osipova (US 20140180670 A1) discloses “methods and systems for displaying definitions and translations of words by searching for a translation simultaneously in various languages according to a query in a general language dictionary” (Osipova – Abstract).
Please, see additional references in form PTO-892 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             

11/19/2022